                                                                                    Case 2:20-cv-00185-KJM-AC Document 26 Filed 02/03/21 Page 1 of 4


                                                                                1   LAW OFFICES OF JOHN L. BURRIS
                                                                                    JOHN L. BURRIS, ESQ., SBN 69888
                                                                                2   Airport Corporate Center
                                                                                    7677 Oakport Street, Suite 1120
                                                                                3   Oakland, CA 94621
                                                                                    Telephone: (510) 839-5200
                                                                                4   Facsimile: (510) 839-2882
                                                                                    john.burris@johnburrislaw.com
                                                                                5
                                                                                    LAW OFFICES JOHN L. BURRIS
                                                                                6   K. CHIKE ODIWE, Esq., SBN 315109
                                                                                    9701 Wilshire Blvd., Suite 1000
                                                                                7   Beverly Hills, California 90212
                                                                                    Telephone: (310) 601-7070
                                                                                8   Facsimile: (510) 839-3882
                                                                                    chike.odiwe@johnburrislaw.com
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                    Attorneys for Plaintiff
                                                                               10   ANGEL BAGOS
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                    VERONICA NEBB
                                                                               12   City Attorney, State Bar No. 140001
                                                                                    CITY OF VALLEJO, City Hall
                                                                               13   555 Santa Clara Street, P.O. Box 3068
                                                                                    Vallejo, CA 94590
                                                                               14   Telephone: (707) 648-4545
                                                                                    Facsimile: (707) 648-4687
                                                                               15
                                                                                    DALE L. ALLEN, JR., State Bar No. 145279
                                                                               16   dallen@aghwlaw.com
                                                                                    JOHN B. ROBINSON, State Bar No. 297065
                                                                               17   jrobinson@aghwlaw.com
                                                                                    ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                               18   180 Montgomery Street, Suite 1200
                                                                                    San Francisco, CA 94104
                                                                               19   Telephone:     (415) 697-2000
                                                                                    Facsimile:     (415) 813-2045
                                                                               20
                                                                                    Attorneys for Defendants
                                                                               21   CITY OF VALLEJO and MICHAEL JONES
                                                                               22
                                                                                                                    UNITED STATES DISTRICT COURT
                                                                               23
                                                                                                                  EASTERN DISTRICT OF CALIFORNIA
                                                                               24
                                                                                                                       SACRAMENTO COURTHOUSE
                                                                               25
                                                                                                                                 Case No. 2:20-cv-00185-KJM-AC
                                                                               26   ANGEL BAGOS, an individual,

                                                                               27                             Plaintiff,

                                                                               28           v.
                                                                                                                                  1                     2:20-CV-00185-KJM-AC
                                                                                    Case 2:20-cv-00185-KJM-AC Document 26 Filed 02/03/21 Page 2 of 4


                                                                                1                                                   STIPULATION AND ORDER TO STAY
                                                                                     CITY OF VALLEJO, a municipal                   PROCEEDINGS PENDING RESOLUTION
                                                                                2    corporation; NICKOLAS SLOAN in his             OF PLAINTIFF’S CRIMINAL CASE
                                                                                     individual capacity as a law enforcement
                                                                                3    officer for the CITY OF VALLEJO;
                                                                                     MICHAEL JONES in his individual               Hon. Kimberly J. Mueller
                                                                                4    capacity as a law enforcement officer for
                                                                                     the CITY OF VALLEJO; and DOES 1-50.           Date:    Fridays
                                                                                5                                                  Time:    10:00 a.m.
                                                                                                            Defendants.            Ctrm:    3, 15th Floor
                                                                                6
                                                                                                                                   Trial:   None Set
                                                                                7

                                                                                8
                                                                                           ANGEL BAGOS (“Plaintiff”) and the CITY OF VALLEJO and MICHAEL JONES
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                    (“Defendants”) by and through their designated counsel jointly stipulate and respectfully request
                                                                               10
                                                                                    to stay the civil case pending resolution of PLAINTIFF’S on-going criminal case.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                           Good Cause for Request to Stay: The underlying incident occurred on August 25, 2018 in
                                                                               12
                                                                                    Vallejo, California. As a result of the incident, PLAINTIFF was criminally charged with a
                                                                               13
                                                                                    misdemeanor violation of California Penal Code § 148(a)(1) on February 26, 2019. The Solano
                                                                               14
                                                                                    County Superior Court case number is VCR233914 (see the attached Criminal Complaint, Exhibit
                                                                               15
                                                                                    “A”). It is alleged in the criminal complaint that PLAINTIFF willfully and unlawfully resisted,
                                                                               16
                                                                                    delayed, and obstructed Vallejo Police Officers Nickolas Sloan and Michael Jones on August 24,
                                                                               17
                                                                                    2018. (Id.)
                                                                               18
                                                                                           DEFENDANTS subpoenaed the criminal case records, which were received in August
                                                                               19
                                                                                    2020. According to the subpoenaed records, the most recent court date for PLAINTIFF’S
                                                                               20
                                                                                    CRIMINAL case was a Pretrial Conference on May 29, 2020 (see the attached Notice of
                                                                               21
                                                                                    Continued Hearing, Exhibit “B”). DEFENDANTS have re-subpoenaed but not yet received the
                                                                               22
                                                                                    criminal records to ensure that the criminal case has not been dismissed or otherwise resolved.
                                                                               23
                                                                                    However, PLAINTIFF and DEFENDANTS believe in good faith that the criminal case has not
                                                                               24
                                                                                    been resolved and is on-going.
                                                                               25
                                                                                           Because DEFENDANTS intend on deposing PLAINTIFF and serving written discovery,
                                                                               26
                                                                                    the parties agree that PLAINTIFF’s Fifth Amendment right effectively prohibits DEFENDANTS
                                                                               27
                                                                                    from meaningfully conducting discovery. Similarly, the outcome of the criminal case may give
                                                                               28
                                                                                                                                     2                           2:20-CV-00185-KJM-AC
                                                                                    Case 2:20-cv-00185-KJM-AC Document 26 Filed 02/03/21 Page 3 of 4


                                                                                1   rise to the need for additional discovery and/or influence anticipated dispositive motions filed in
                                                                                2   this civil case. Finally, PLAINTIFF and DEFENDANTS agree that a stay in the civil proceedings
                                                                                3   will not prejudice either party.
                                                                                4           Therefore, PLAINTIFF and DEFENDANTS stipulate and respectfully request the Court
                                                                                5   use its discretion to stay the civil proceedings pending the resolution of PLAINTIFF’S criminal
                                                                                6   case.
                                                                                7                                                  Respectfully submitted,
                                                                                8   Dated: January 25, 2021                        LAW OFFICES OF JOHN L. BURRIS
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                                                   By:     /s/ K. Chike Odiwe
                                                                               10                                                        JOHN L. BURRIS
                                           180 Montgomery Street, Suite 1200




                                                                                                                                         K. CHIKE ODIWE
                                            San Francisco, California 94104




                                                                               11                                                        Attorneys for Plaintiff
                                                                                                                                         ANGEL BAGOS
                                                                               12

                                                                               13                                                  Respectfully submitted,
                                                                               14   Dated: January 25, 2021                        ALLEN, GLAESSNER,
                                                                                                                                   HAZELWOOD & WERTH, LLP
                                                                               15

                                                                               16                                                  By:     /s/ John B. Robinson
                                                                               17                                                        DALE L. ALLEN, JR.
                                                                                                                                         JOHN B. ROBINSON
                                                                               18                                                        Attorneys for Defendants
                                                                                                                                         CITY OF VALLEJO and MICHAEL JONES
                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                                                                      3                            2:20-CV-00185-KJM-AC
                                                                                    Case 2:20-cv-00185-KJM-AC Document 26 Filed 02/03/21 Page 4 of 4


                                                                                1                                                      ORDER
                                                                                2          The court approves the parties’ stipulation to stay this case, ECF No. 25, until plaintiff’s
                                                                                3   criminal case is resolved. The parties shall file a joint status report within 60 days or until the
                                                                                4   resolution of plaintiff’s criminal case, whichever comes first. This order resolves ECF No. 25.
                                                                                5          IT IS SO ORDERED.
                                                                                6   Dated: February 2, 2021
                                                                                7

                                                                                8

                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11

                                                                               12

                                                                               13

                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                                                                        4                            2:20-CV-00185-KJM-AC
